Exhibit 10.2

RADIAN GROUP INC.

RESTRICTIVE COVENANTS AGREEMENT

Your Information:

 

Name:    Richard G. Thornberry    Address:   

 

     

 

   Date:    February 8, 2017   

 

Company:

  

Radian Group Inc., its affiliates, and their respective successors or assigns
(collectively, the “Company”)

Address:

  

Radian Group Inc.

  

1601 Market Street

  

Philadelphia, PA 19103

In consideration of your employment with the Company, the compensation the
Company has agreed to pay you, and your access to Confidential Information and
Trade Secrets (as such term is defined below), the receipt and sufficiency of
which you acknowledge, you agree to this Restrictive Covenants Agreement (this
“Agreement”), as follows:

1.    Restrictive Covenants.

(a)    You acknowledge and agree that, during, and, as applicable, after your
employment with the Company, you will be subject to, and will comply with, the
applicable confidentiality and other terms specified in the Company’s Code of
Conduct and Ethics as in effect on the date hereof and as modified thereafter
after consultation with the Executive, including terms applicable to former
employees. The Code of Conduct and Ethics can be accessed via this link, Code of
Conduct. The Code of Conduct and Ethics, including any future revisions to the
Code of Conduct and Ethics that are made during your employment after
consultation with you, are incorporated into and made a part of this Agreement
as if fully set forth herein.

(b)    You acknowledge that your relationship with the Company is one of
confidence and trust such that you are, and may in the future be, privy to
and/or you will develop Confidential Information and Trade Secrets of the
Company. Subject to the provisions of subsection (k), you agree that, at all
times during your employment and after your employment with the Company
terminates for any reason, whether by you or by the Company, you will hold in
strictest confidence and will not disclose, use, or publish any Confidential
Information and Trade Secrets, except as and only to the extent such disclosure,
use, or publication is required during your employment with the Company for you
to fulfill your job duties and responsibilities to the Company. At all times
during your employment and after your termination of employment, you agree that
you shall take all reasonable precautions to prevent the inadvertent

 

1



--------------------------------------------------------------------------------

or accidental disclosure of Confidential Information and Trade Secrets. You
hereby assign to the Company any rights you may have or acquire in Confidential
Information and Trade Secrets, whether developed by you or others, and you
acknowledge and agree that all Confidential Information and Trade Secrets shall
be the sole property of the Company and its assigns. For purposes of this
Agreement, “Confidential Information and Trade Secrets” shall mean information
that the Company owns or possesses, that the Company has developed at
significant expense and effort, that the Company uses or that is potentially
useful in the business of the Company, that the Company treats as proprietary,
private, or confidential, except such information that (i) is generally known or
becomes known to the public absent any breach of this Agreement or the Code of
Conduct by you, or (ii) as otherwise permitted by this Agreement or the Code of
Conduct.

(c)    You acknowledge that any and all Inventions that are conceived, created,
developed, designed, or reduced to practice by you, alone or with others, during
the course and/or within the scope of your employment with the Company, whether
before or after the date of this Agreement, belong to the Company (“Company
Invention(s)”). You hereby irrevocably assign to the Company, without further
consideration, all right, title, and interest that you may presently have or
acquire (throughout the United States and in all foreign countries), free and
clear of all liens and encumbrances, in and to each Company Invention and each
such Company Invention shall be the sole property of the Company, whether or not
patentable, copyrightable, or otherwise legally protectable. “Inventions” as
used herein shall mean all intellectual property, ideas, processes, trademarks,
service marks, inventions, technology, computer programs, original works of
authorship, designs, formulas, discoveries, patents, copyrights, moral rights
(including but not limited to rights to attribution or integrity), and all
improvements, rights, and claims related to the foregoing. Notwithstanding the
foregoing, Company Inventions shall not include Inventions that were conceived,
created, developed, designed, or reduced to practice by you, alone or with
others, during the course and/or within the scope of your employment with the
NexSpring Entities, as defined below, before your employment with the Company.

(d)    You covenant and agree that (i) you will not bring with you, disclose or
otherwise use any confidential, proprietary or trade secret information acquired
from or owned by any prior employer or any other entity for which you have
provided services, including the NexSpring Entities, whether that information
was created by you or others, and (ii) you will not breach any restrictive
covenant or agreement not to disclose or use confidential, proprietary or trade
secret information with any such prior employer or other entity.

(e)    You acknowledge and agree that, during your employment with the Company,
and during the 18-month period immediately following your termination of
employment for any reason, and subject to subsection (m) below, you will not,
without the Company’s express written consent, engage (directly or indirectly)
in any employment or business activity that involves or is related to providing
any mortgage- or real estate-related service or product that, during your
employment, the Company provided or was actively engaged in developing through
the use of Confidential Information and Trade Secrets, in any geographic
location where the Company had an office or conducted business during your
employment. You further agree that, given the nature of the business of the
Company and your position with the Company, the geographic scope is appropriate
and reasonable.

 

2



--------------------------------------------------------------------------------

(f)    You acknowledge and agree that, during the term of your employment by the
Company and during the 18-month period immediately following your termination of
employment for any reason, and subject to subsection (m) below, you shall not,
directly or indirectly through others, (i) hire or attempt to hire any employee
of the Company, (ii) solicit or attempt to solicit any employee of the Company
to become an employee, consultant, or independent contractor to, for, or of any
other person or business entity, or (iii) solicit or attempt to solicit any
employee, or any consultant or independent contractor of the Company to change
or terminate his or her relationship with the Company, unless in each case more
than six months shall have elapsed between the last day of such person’s
employment or service with the Company and the first date of such solicitation
or hiring or attempt to solicit or hire. If any employee, consultant, or
independent contractor is hired or solicited by any entity that has hired or
agreed to hire you, such hiring or solicitation shall be conclusively presumed
to be a violation of this Agreement; provided, however, that any hiring or
solicitation pursuant to a general solicitation conducted by an entity that has
hired or agreed to hire you, or by a headhunter employed by such entity, which
does not involve you, shall not be a violation of this subsection (f).

(g)    You covenant and agree that, during the term of your employment by the
Company and during the 18-month period immediately following your termination of
employment for any reason, and subject to subsection (m) below, you shall not,
either directly or indirectly through others:

(i)    solicit, divert, appropriate, or do business with, or attempt to solicit,
divert, appropriate, or do business with, any customer for whom the Company
provided goods or services within 12 months prior to your date of termination or
any actively sought prospective customer of the Company for the purpose of
providing such customer or actively sought prospective customer with services or
products competitive with those offered by the Company during your employment
with the Company; or

(ii)    encourage any customer for whom the Company provided goods or services
within 12 months prior to your date of termination to reduce the level or amount
of business such customer conducts with the Company.

(h)    You acknowledge and agree that the business of the Company is highly
competitive, that the Confidential Information and Trade Secrets have been
developed by the Company at significant expense and effort, and that the
restrictions contained in this Section 1 are reasonable and necessary to protect
the legitimate business interests of the Company.

(i)    The parties to this Agreement acknowledge and agree that any breach by
you of any of the covenants or agreements contained in this Section 1 will
result in irreparable injury to the Company, for which money damages could not
adequately compensate the Company. Therefore, the Company shall have the right
(in addition to any other rights and remedies which it may have at law or in
equity) to seek to enforce this Section 1 and any of its provisions by
injunction, specific performance, or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of the restrictive covenants set forth in this
Section 1. You agree that in any action in which the Company seeks injunction,
specific performance, or other equitable relief,

 

3



--------------------------------------------------------------------------------

you will not assert or contend that any of the provisions of this Section 1 are
unreasonable or otherwise unenforceable. You irrevocably and unconditionally
(i) agree that any legal proceeding arising out of this Agreement may be brought
only in the United States District Court for the Eastern District of
Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Philadelphia County,
Pennsylvania, (ii) consent to the sole and exclusive jurisdiction and venue of
such court in any such proceeding, and (iii) waive any objection to the laying
of venue of any such proceeding in any such court. You also irrevocably and
unconditionally consent to the service of any process, pleadings, notices, or
other papers.

(j)    If any portion of the covenants or agreements contained in this
Section 1, or the application thereof, is construed to be invalid or
unenforceable, the other portions of such covenants or agreements or the
application thereof shall not be affected and shall be given full force and
effect without regard to the invalid or unenforceable portions to the fullest
extent possible. If any covenant or agreement in this Section 1 is held to be
unenforceable because of the duration thereof or the scope thereof, then the
court making such determination shall have the power to reduce the duration and
limit the scope thereof, and the covenant or agreement shall then be enforceable
in its reduced form. The covenants and agreements contained in this Section 1
shall survive the termination of your employment with the Company.

(k)    Nothing in this Agreement, including any restrictions on the use of
Confidential Information and Trade Secrets, shall prohibit or restrict you from
initiating communications directly with, or responding to any inquiry from, or
providing testimony before, the Equal Employment Opportunity Commission, the
Department of Justice, the Securities and Exchange Commission, or any other
federal, state, or local regulatory authority.    To the extent permitted by
law, upon receipt of any subpoena, court order, or other legal process
compelling the disclosure of Confidential Information and Trade Secrets, you
agree to give prompt written notice to the Company so as to permit the Company
to protect its interests in confidentiality to the fullest extent possible.
Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.

(l)    Nothing in this Agreement shall be deemed to constitute the grant of any
license or other right to you in respect of any Confidential Information and
Trade Secrets or other data, tangible property, or intellectual property of the
Company.

(m)    Should you violate any of the restrictive covenants of this Agreement,
then the period of your breach of such covenant (“Violation Period”) shall stop
the running of the corresponding Restricted Period. Once you resume compliance
with the restrictive covenant, the Restricted Period applicable to such covenant
shall be extended for a period equal to the Violation Period so that the Company
enjoys the full benefit of your compliance with the restrictive covenant for the
duration of the corresponding Restricted Period.

 

4



--------------------------------------------------------------------------------

2.    Notification. You shall notify, and the Company has the right to notify,
any person employing you as to the existence and provisions of this Agreement.

3.    Duration; Nature. This Agreement is binding during your employment and
shall survive any termination of your employment. This Agreement does not bind
the Company or you to employment for any specific period of time. Nothing in
this Agreement shall be construed in any way to terminate, supersede, undermine,
or otherwise modify your employment status as set forth in your Employment
Agreement and your and Company’s respective right to terminate your employment
in accordance with such agreement.

4.    No Conflicts. You are not a party to any existing agreement or employment
with an entity that would prevent you from entering into and performing this
Agreement in accordance with its terms, including, without limitation, any
agreement subjecting you to a non-competition, non-solicitation, or
confidentiality covenant; and you will not enter into any other agreement that
is in conflict with your obligations under this Agreement.

5.    Compliance with Law. You acknowledge that the activities of the Company
are subject to compliance with applicable laws and regulations. You agree to
comply with all applicable laws.

6.    Amendment. No modification to any provision of this Agreement will be
binding unless it is in writing and signed by both you and an authorized
representative of the Company. No waiver of any rights under this Agreement will
be effective unless in writing signed by the Company.

7.    Assignment. You recognize and agree that your obligations under this
Agreement are of a personal nature and are not assignable or delegable in whole
or in part by you. The Company may assign this Agreement to any affiliate or to
any successor-in-interest (whether by sale of assets, sale of stock, merger, or
other business combination). All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, executors, administrators, legal representatives, successors,
and permitted assigns of you and the Company.

8.    Governing Law. The validity, construction, interpretation, and effect of
this Agreement shall exclusively be governed by, and determined in accordance
with, the applicable laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle.

 

5



--------------------------------------------------------------------------------

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
THAT IT IMPOSES UPON ME WITHOUT RESERVATION. I SIGN THIS AGREEMENT VOLUNTARILY
AND FREELY AND INTENDING TO BE LEGALLY BOUND.

 

Dated:  

2/8/17

    

/s/ Richard G. Thornberry

       Name:    Richard G. Thornberry Agreed and Acknowledged      RADIAN GROUP
INC.      By:   /s/ Anita Scott         Name:   Anita Scott        

 

6